Citation Nr: 0725077	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  05-34 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
August 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Phoenix, Arizona, Department of Veterans 
Affairs (VA) Regional Office (RO).

In August 2006, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge in Phoenix, 
Arizona.  A transcript of that hearing has been associated 
with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the veteran's August 2006 hearing, he testified that the 
month prior to the hearing he had a VA examination and was 
fitted for hearing aids; he also reported that he had a 
follow up appointment scheduled for the day after the 
hearing.  The record was held open for 60 days for the 
veteran to submit reports from these appointments.  No 
evidence has been received.  The Board finds that these VA 
records may be relevant to the determination on this claim as 
the evidence of record shows that the veteran's hearing loss 
may be getting worse.  These records should be obtained.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive possession of the agency and must be 
obtained if the material could be determinative of the 
claim).  

The Board notes that while the August 2006 supplemental 
statement of the case makes reference to a July 2006 
treatment record from the VA Medical Center (VAMC) in 
Phoenix, this report is not currently associated with the 
veteran's claims file.  There are no VA treatment records 
from July or August 2006, the months the veteran reported 
having appointments at the VAMC in Phoenix.       

The veteran was given a VA audiological examination in 
February 2005.  The audiologist reported that the veteran's 
responses for speech recognition were inconsistent and 
unreliable.  The veteran was asked to return at a later date, 
where once again the results were "not reliable."  The 
veteran has stated that the VA audiologist mistook his 
reports of not hearing anything for a lack of cooperation. 

The February 2005 VA audiological examination shows that at 
that time 
puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
55
80
85
LEFT
20
50
80
90

The veteran submitted results from a private audiological 
examination conducted in July 2005.  While the actual pure 
tone thresholds were not written out, based on the Board's 
estimate of the charted out "O's" and the "X's," at that 
time 
puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
100
95
110
LEFT
55
95
105
110

These results show much more hearing loss than the VA 
audiological examination results from earlier that same year.  
The veteran has also submitted multiple statements from co-
workers, family, and a minister, relaying their belief that 
the veteran's hearing has worsened.  For example, in an 
undated statement received in February 2005, the veteran's 
wife stated that she feels his hearing "has become much 
worse in the last one to two years."  She relayed that he 
watches television with the caption on and does not hear the 
phone ringing even if the volume is on high and the phone 
sitting next to him.  The evidence shows that the veteran's 
hearing may be deteriorating, and more current findings 
should be obtained.  

As the veteran may have had a VA audiological evaluation as 
recently as August 2006, the RO/AMC should obtain all 
pertinent, outstanding VA treatment records.  The veteran has 
indicated that he receives treatment at the VAMC in Phoenix.  
If no audiological results suitable for rating the veteran's 
current level of hearing loss are obtained, the veteran 
should be afforded another audiological examination.  See VA 
O.G.C. Prec. Op. No. 11-95 (April 7, 1995) (another VA 
examination is required when disability in question has 
undergone an increase in severity since the time of the last 
VA examination).  This examination should be conducted by an 
audiologist other than the one who conducted the February 
2005 examination, if possible.  

As the veteran has submitted private audiological results in 
the past, the Board points out for future reference that an 
examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  See 38 C.F.R. § 4.85(a) (2006).  
Examinations should be conducted without the use of hearing 
aids.  See id.    

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain, and 
associate with the claims file, all 
outstanding VA medical records regarding 
the veteran's treatment for bilateral 
hearing loss for the period from February 
2005 to the present.  A copy of all record 
requests should be included in the claims 
file and, if any records are unavailable, 
that should be noted in writing and the 
veteran and his representative should be 
so advised.

2.  After the above records are obtained, 
to the extent possible, if no audiological 
results suitable for rating the veteran's 
current level of hearing loss are 
obtained, the RO/AMC should schedule the 
veteran for an audiological evaluation, 
with an examiner other than the one who 
conducted the February 2005 examination, 
if possible.  

The examiner should be asked to determine 
the current severity and all 
manifestations of the veteran's service-
connected bilateral hearing loss.  All 
indicated special studies should be 
conducted and all clinical findings 
reported in detail.  The claims folder 
must be sent to the examiner for review.  

3.  The RO/AMC should then review the 
entire file, and readjudicate the claim.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

